           Case 20-10075-1-rel                Doc        Filed 03/08/21 Entered 03/08/21 11:55:08                            Desc Main
  Fill in this information to identify the case:
                                                         Document      Page 1 of 6

  Debtor 1: DARRYL L SMITH
  Debtor 2:
  (Spouse, if filing)
  United States Bankruptcy Court for the: NORTHERN District of New York
  Case number: 20-10075


  Official Form 410S1                                                                                                                   Chapter 13

 Notice of Mortgage Payment Change                                                                                                            12/15


If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
 Name of Creditor: WILMINGTON SAVINGS FUND                                    Court claim no. (if known): 7-1
 SOCIETY, FSB, AS TRUSTEE OF STANWICH MORTGAGE
 LOAN TRUST A,

 Last four digits of any number                                               Date of payment change:            04/01/2021
 you use to identify the debtor’s           0505
                                                                              Must be at least 21 days after
 account:
                                                                              date of this notice                                            $938.61
                                                                                                                 Principal, interest and escrow, if any
                                                                              New total payment:
 Part 1: Escrow Account Payment Adjustment


 Will there be a change in the debtor’s escrow account payment?         Yes

 Attach a copy of the escrow account statement prepared in a form consistent with applicable non-bankruptcy law. Describe the basis for the change.
 If a statement is not attached, explain why:

                         Current Escrow Payment:     $357.30                                        New Escrow Payment:        $433.83

 Part 2: Mortgage Payment Adjustment


 Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s variable-rate note? No

 Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law.
 If a notice is not attached, explain why:

                                Current Interest Rate:                                                       New Interest Rate:

                        Current principal and interest payment:                                   New principal and interest payment:

 Part 3: Other Payment Change


 Will there be a change in the debtor’s mortgage payment for a reason not listed above? No

 Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
 (Court approval may be required before the payment change can take effect.)

 Reason for change:

                             Current mortgage payment:                                                  New mortgage payment:
           Case 20-10075-1-rel                Doc        Filed 03/08/21 Entered 03/08/21 11:55:08                              Desc Main
                                                         Document      Page 2 of 6

Debtor 1: DARRYL L SMITH                                                        Case number (if known): 20-10075




Part 4: Sign Here


The person completing the Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number if
Different from the notice address listed on the proof of claim to which this Supplement applies.

Check the appropriate box:

     I am the creditor        X     I am the creditor’s authorized agent

                                  (Attach copy of Power of Attorney, if any.)

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge, information and
reasonable belief.



/s/ Diane Tran                                                                  Date: Feb 24, 2021
Signature

Print:   Diane Tran                                                             Title: Authorized Agent


Company:     Liepold, Harrison & Associates


Address:    701 Highlander Blvd., Ste. 200
            Arlington, TX 76015

Contact Phone:                                                                  Email:   dtran@ursusholdings.com
          Case 20-10075-1-rel   Doc     Filed 03/08/21 Entered 03/08/21 11:55:08          Desc Main
                                        Document      Page 3 of 6



                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF New York



 In Re:                                                                   Case No. 20-10075

 DARRYL L SMITH

                                                                          Chapter 13

                 Debtor(s)

                                      CERTIFICATE OF SERVICE
I hereby certify that on 02/24/2021, a true and correct copy of the foregoing Notice of Mortgage Payment
Change was served upon all interested parties pursuant to the Court’s CM/ECF system and/or by First Class
U.S. Mail.



                                                   By: /s/ Diane Tran

                                                    WILMINGTON SAVINGS FUND SOCIETY,
                                                    FSB, AS TRUSTEE OF             STANWICH
                                                    MORTGAGE LOAN TRUST A
                                                    701 Highlander Blvd., Ste. 200
                                                    Arlington, TX 76015
      Case 20-10075-1-rel    Doc   Filed 03/08/21 Entered 03/08/21 11:55:08   Desc Main
                                   Document      Page 4 of 6
Debtor
DARRYL L SMITH

320 KINGSLEY RD
BURNT HILLS, NY 12027

Debtor’s Counsel
William F. Berglund
54 State St.
Albany, NY 12207

Trustee
Andrea E. Celli-Trustee
7 Southwoods Boulevard
Albany, NY 12211

U.S. Trustee
Office of the U.S. Trustee
11A Clinton Ave. Room 620
Albany, NY 12207
       Case 20-10075-1-rel                  Doc        Filed 03/08/21          Entered 03/08/21 11:55:08                    Desc Main
                            CARRINGTON MORTGAGE SERVICES, LLC
                            P.O. Box 5001       Document                     Page 5 of 6
                            Westfield, IN 46074


(800) 561-4567           FAX: (949) 517-5220




                                                          /P1                /     680
DARRYL SMITH                                                                       YOUR LOAN NUMBER :
320 KINGSLEY RD
                                                                                   DATE: 01/15/21
BURNT HILLS                    NY 12027




*** ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT - LAST CYCLES ESCROW ACCOUNT HISTORY                                                    ***

THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE
ACTUAL ESCROW ACTIVITY BEGINNING FEBRUARY, 2020 AND ENDING JANUARY, 2021. IF YOUR LOAN
WAS PAID-OFF, ASSUMED, OR TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS
BEING CHANGED, ACTUAL ACTIVITY STOPS AT THAT POINT. THIS STATEMENT IS INFORMATIONAL ONLY
AND REQUIRES NO ACTION ON YOUR PART.
                             - - - Y OUR PAY M E NT BR E AK DOW N AS OF F E BR UAR Y, 2 0 2 0 I S - - -
                             PRIN & INTEREST                                        504.78
                             ESCROW PAYMENT                                         357.30
                             TOTAL                                                  862.08
            -- PAYMENTS TO ESCROW --     -- PAYMENTS FROM ESCROW --               -- ESCROW BALANCE --
MONTH       PRIOR PROJECTED ACTUAL PRIOR PROJECTED DESCRIPTION ACTUAL DESCRIPTION PRIOR PROJECTED ACTUAL
                                                                       STARTING BALANCE  = = = >              1323.58         4971.38-
FEB           357.30    *                                 *                    951.00 HOMEOWNERS              1680.88         5922.38-
MAR           357.30    *         393.59                                                                      2038.18         5528.79-
APR           357.30    *         393.59          766.00 *      HOMEOWNERS                                    1629.48         5135.20-
MAY           357.30    *         390.22                                                                      1986.78         4744.98-
JUN           357.30    *         390.22                                                                      2344.08         4354.76-
JUL           357.30    *                                                                                     2701.38         4354.76-
AUG           357.30    *                                                                                     3058.68         4354.76-
SEP           357.30    *                        2701.38 *      SCHOOL TAX         2783.81     SCHOOL TAX      714.60 TLP     7138.57-
OCT           357.30    *                                                                                     1071.90         7138.57-
NOV           357.30    *                                                                                     1429.20         7138.57-
DEC           357.30    *                                                                                     1786.50         7138.57-
JAN           357.30                       E       820.30 *     CITY TAX            923.08     CITY TAX       1323.50         8061.65- ALP
TOT          4287.60            1567.62           4287.68                          4657.89
UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHES ITS LOWEST POINT, THAT BALANCE IS TARGETED
NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE LAW MAY
SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.
UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT ESCROW BALANCE
(TLP) WAS $714.60. YOUR ACTUAL LOW POINT ESCROW BALANCE (ALP) WAS $8,061.65-.
BY COMPARING THE PROJECTED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN
DETERMINE WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE
AMOUNT OR DATE OF THE PROJECTED ACTIVITY AND THE ACTUAL ACTIVITY.
THE LETTER "E" BESIDE AN AMOUNT INDICATES THAT THE PROJECTED ACTIVITY HAS NOT YET OCCURRED DUE TO THE
DATE OF THIS STATEMENT.
IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION
TO WHICH THE ACTUAL ACTIVITY COULD BE COMPARED.
Your projected escrow balance consists of the following detail (an * next to an amount
indicates this is a total that represents more than one payment to or disbursement from escrow):

Escrow pay ments up to escrow analy sis effectiv e date:
03/19               $393.59            04/19           $393.59             05/19         $3,511.98        *



           ***     ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT - PROJECTIONS                                   ***
                PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED.
THIS STATEMENT TELLS YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR
ANY SHORTAGE OR DEFICIENCY THAT YOU MUST PAY. IT ALSO SHOWS YOU THE PROJECTED ESCROW
A C T I V I T Y F O R Y O U R E S C R O W C Y C L E B E G I N N I N G A P R I L, 2 0 2 1 A N D E N D I N G M A R C H, 2 0 2 2.
---------------------   PROJECTED PAYMENTS FROM ESCROW - APRIL, 2021 THROUGH MARCH,2022                               --------------
                             HOMEOWNERS INSU                                         951.00
                             SCHOOL TAX                                            2,783.81
                             CITY TAX                                                923.08

                             TOTAL                                                 4,657.89
                             PERIODIC PAYMENT TO ESCROW                              388.15        (1/12 OF "TOTAL FROM ESCROW")

-------------------- PROJECT ED ESCROW ACT IVIT Y - APRIL, 2021 T HROUGH M ARCH, 2022 -----------------------
               ---- PROJECTED PAYMENTS --                             -- ESCROW BALANCE COMPARISON --
MONTH          TO ESCROW       FROM ESCROW       DESCRIPTION        PROJECTED         REQUIRED
                                ACTUAL STARTING BALANCE = = = >       1,633.99         2,182.21
APR,21           388.15                    951.00         HOMEOWNERS INSU                    1,071.14            1,619.36
MAY,21           388.15                                                                      1,459.29            2,007.51
JUN,21           388.15                                                                      1,847.44            2,395.66
JUL,21           388.15                                                                      2,235.59            2,783.81
AUG,21           388.15                                                                      2,623.74            3,171.96
SEP,21           388.15                2,783.81           SCHOOL TAX                           228.08 ALP          776.30 RLP
OCT,21           388.15                                                                        616.23            1,164.45
NOV,21           388.15                                                                      1,004.38            1,552.60
DEC,21           388.15                                                                      1,392.53            1,940.75
JAN,22           388.15                    923.08         CITY TAX                             857.60            1,405.82
FEB,22           388.15                                                                      1,245.75            1,793.97
MAR,22           388.15                                                                      1,633.90            2,182.12


                                               * * * * CONTINUED ON NEXT PAGE * * * *
     Case 20-10075-1-rel                  Doc        Filed 03/08/21 Entered 03/08/21 11:55:08                       Desc Main
                                                     Document      Page 6 of 6
                                                     * * * * CONTINUATION * * * *



--------------------------------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE -----------------------------------

IF THE PROJECTED LOW POINT BALANCE (ALP) IS
LESS THAN THE REQUIRED LOW POINT BALANCE (RLP),
THEN THERE IS AN ESCROW SHORTAGE....                                                   THE ESCROW SHORTAGE IS....          548.22- *
* THIS SHORTAGE THAT WILL BECOME PART OF YOUR MONTHLY PAYMENT
W I L L B E C O L L E C T E D F O R A P E R I O D O F 1 2 M O N T H S F R O M A p r i l 1 , 2 0 2 1.
IF YOU CHOOSE TO PAY THE ESCROW SHORTAGE IN FULL IN A LUMP SUM PRIOR TO THE EFFECTIVE PAYMENT DATE, YOUR MONTHLY
PAYMENT WILL BE REDUCED BY THE MONTHLY SHORTAGE PAYMENT AMOUNT.

AT THE TIME OF YOUR BANKRUPTCY FILING, YOUR ESCROW SHORTAGE INCLUDED IN THE POC (PROOF OF CLAIM) IS $1,961.90.



------------------------------------- CALCULATIONS OF YOUR NEW PAYMENT AMOUNT ------------------------------------------------
                          PRIN & INTEREST                                          504.78 *
                          ESCROW PAYMENT                                           388.15
                          SHORTAGE PYMT                                             45.68
BORROWER PAYMENT STARTING WITH THE PAYMENT DUE                   04/01/21         ==>              938.61

* IF YOUR LOAN IS AN ADJUSTABLE RATE MORTGAGE, THE PRINCIPAL & INTEREST PORTION OF
  YOUR PAYMENT MAY CHANGE WITHIN THIS CYCLE IN ACCORDANCE WITH YOUR LOAN DOCUMENTS.
NOTE :         YOUR ESCROW BALANCE MAY CONTAIN A CUSHION. A CUSHION IS AN AMOUNT OF MONEY
               HELD IN YOUR ESCROW ACCOUNT TO PREVENT YOUR ESCROW BALANCE FROM BEING OVERDRAWN
               WHEN INCREASES IN THE DISBURSEMENTS OCCUR. FEDERAL LAW AUTHORIZES A MAXIMUM
               ESCROW CUSHION NOT TO EXCEED 1/6TH OF THE TOTAL ANNUAL PROJECTED ESCROW
               D I S B U R S E M E N T S M A D E D U R I N G T H E A B O V E C Y C L E . T H I S A M O U N T I S $ 7 1 4 . 6 1.
               YOUR LOAN DOCUMENTS OR STATE LAW MAY REQUIRE A LESSER CUSHION. YOUR MORTGAGE
               CONTRACT AND STATE LAW ARE SILENT ON THIS ISSUE. WHEN YOUR ESCROW BALANCE
               REACHES ITS LOWEST POINT DURING THE ABOVE CYCLE, THAT BALANCE IS TARGETED
               TO BE YOUR CUSHION AMOUNT.
               Y O U R E S C R O W C U S H I O N F O R T H I S C Y C L E I S $ 7 7 6 . 3 0.
  YOUR PROJECTED ESCROW BALANCE CONSISTS OF THE FOLLOWING DETAIL (AN * NEXT TO AN AMOUNT INDICATES
  THIS IS A TOTAL THAT REPRESENTS MORE THAN ONE PAYMENT TO OR DISBURSEMENT FROM ESCROW):

  Escrow pay ments up to escrow analy sis effectiv e date:
 07/19           $390.22                   08/19              $390.22               09/19          $6,953.30*


IMPORTANT BANKRUPTCY NOTICE
If you have been discharged from personal liability on the mortgage because of bankruptcy
proceedings and have not reaffirmed the mortgage, or if you are the subject of a pending
bankruptcy proceeding, this letter is not an attempt to collect a debt from you but merely
provides informational notice regarding the status of the loan.  If you are represented by
an attorney with respect to your mortgage, please forward this document to your attorney.
CREDIT REPORTING
We may report information about your account to credit bureaus. Late payments, missed payments,
or other defaults on your account may be reflected in your credit report.  As required by law,
you are hereby notified that a negative credit report reflecting on your credit record may be
submitted to a credit reporting agency if you fail to fulfill the terms of your credit
obligations.
MINI MIRANDA
This communication is from a debt collector and it is for the purpose of collecting a debt and
any information obtained will be used for that purpose. This notice is required by the
provisions of the Fair Debt Collection Practices Act and does not imply that we are attempting
to collect money from anyone who has discharged the debt under the bankruptcy laws of the
United States.
HUD COUNSELOR INFORM AT ION
If you would like counseling or assistance, you may obtain a list of HUD-approved homeownership
counselors or counseling organizations in your area by calling the HUD nationwide toll-free
telephone number at (800) 569-4287 or toll-free TDD (800) 877-8339, or by going to
http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm. You can also contact the CFPB at (855) 411-2372, or
by going to www.consumerfinance.gov/find-a-housing-counselor.
EQUAL CREDIT OPPORTUNITY ACT NOTICE
The Federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit
applicants on the basis of race, color, religion, national origin, sex, marital status, or age
(provided the applicant has the capacity to enter into a binding contract); because all or part
of the applicant’s income derives from any public assistance program; or because the applicant
has, in good faith, exercised any right under the Consumer Credit Protection Act. The Federal
Agency that administers Carrington Mortgage Services, LLC's compliance with this law is the
Federal Trade Commission, Equal Credit Opportunity, Washington, DC 20580.

New York City Department of Consumer Affairs Debt Collection Agency License Numbers:
1264739-DCA; 2027784-DCA & 2027786-DCA
This Collection agency is licensed by the City of Buffalo license numbers: 555177; 555176 &
10033598
City of Yonkers Debt Collection Agency License Number: 9717; 9837 & 9826
For New York residents: You may file complaints about Carrington Mortgage Services, LLC
with the New York State Department of Financial Services. You may obtain further
information from the New York State Department of Financial Services about the availability
of housing counseling services by calling the Department’s Consumer Assistance Unit at
1-800-342-3736 or by visiting the Department’s website at www.dfs.ny.gov. Carrington
Mortgage Services, LLC is registered with the Superintendent of the New York State
Department of Financial Services. Carrington Mortgage Services, LLC remains responsible for
all actions taken by third-party service providers authorized by Carrington Mortgage
Services, LLC to act on its behalf regarding the servicing of your loan.
